184 F.2d 671
KANSAS CITY COCA COLA BOTTLING COMPANY, Appellant,v.Nancy McINTYRE, by Russell McIntyre, her next friend.
No. 14192.
United States Court of Appeals Eighth Circuit.
October 2, 1950.

Appeal from the United States District Court for the Western District of Missouri; Albert A. Ridge, Judge.
Henry Depping and Hale Houts, Kansas City, Mo., for appellant.
John W. Oliver and Caldwell, Downing, Noble & Garrity, all of Kansas City, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, without taxation of costs in this Court in favor of either of the parties, etc., on stipulation of parties. 85 F. Supp. 708.